By the Court,

Lewis, J.
alone. Mercier’s letter furnishes ample proof that his funds were not detained, after the receipt of his letter, for the benefit of the defendant’s intestate, in whose hands it was a deposit for the advantage of Mercier, till his instructions were countermanded in 1796. After that period interest is to begin at six per cent, the commercial rate of interest both in Bourdeaux and New-Orleans.
The depreciation of assignats ought not to affect the defendant. Her intestate shipped colonial produce, which Mercier sold, no doubt in assignats: the proceeds were a legal payment according to the laws of the country, and the nominal value was a proper set off to Mercier’s demand, on the day of the sale. If he kept them till they were depreciated farther, he must bear the loss.
Sarpy, who was jointly interested in the sales at New-Orleans, must be presumed to have acted fairly, until the contrary be proven. If he sold to persons notoriously insolvent, he committed a fraud, and fraud is never presumed: The same principle applies to the degree of industry-which was to be exercised in the collection. His intestate is only to account for what he received: ’